Title: From George Washington to Charles Carroll (of Carrollton) and Charles Thomson, 23–31 January 1793
From: Washington, George
To: Carroll, Charles (of Carrollton),Thomson, Charles



Dear Sir,
Philadelphia Jan: [23–]31st 1793.

The Western Indians having proposed to us a conference at Sandusky in the ensuing Spring, I am now about to proceed to nominate three Commissioners to meet and treat with them on

the subject of Peace. What may be the issue of the conferences is difficult to foresee, but it is extremely essential that, whatever it be, it should carry with it the perfect confidence of our Citizens that every endeavor will have been used to obtain peace which their interests would permit.
For this reason it is necessary that characters be appointed who are known to our citizens for their talents & integrity, and whose situation in life places them clear of every Suspicion of a wish to prolong the War, or say rather whose interest, in common with that of their country, is clearly to produce Peace. Characters uniting these desiderata do not abound, some of them too are in Offices inconsistent with the appointment now in question—others under impediments of health or other circumstances so as to circumscribe the choice within a small circle.
Desirous in the first instance that you should be in this Commission, I have mentioned these difficulties to shew you, in the event of your declining, how serious they are, and to induce you to come forward and perform this important service to your country—a Service with which its prosperity and tranquility are intimately connected.
It will be necessary to set out from this place about the first of May: The route will be by the North River & Niagara. It will be safe, and the measures for your comfortable transportation & subsistence taken as effectually as circumstances will admit.
Will you then permit me, Sir, to nominate you as one of the Commissioners, with a certain reliance on your acceptance? your answer to this will oblige Dear Sir Your Most Obedt and Very Hble Servant

Go: Washington

